ICJ_018_Nottebohm_LIE_GTM_1952-03-07_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)
ORDONNANCE DU 7 MARS 1952

1952

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)
ORDER OF MARCH 7th, 1952
La présente ordonnance doit étre citée comme suit :

« Affaire Nottebohm,
Ordonnance du 7 mars 1952: C.I. J. Recueil 1952, p. I9.»

This Order should be cited as follows :

“Noitebohm case,
Order of March 7th, 1952: I.C.J. Reporis 1952, p. 19.”

 

No de vente : 84
Sales number

 

 

 
7 MARS 1952

 

ORDONNANCE

AFFAIRE NOTTEBOHM
(LIECHTENSTEIN c. GUATEMALA)

NOTTEBOHM CASE
(LIECHTENSTEIN v. GUATEMALA)

MARCH th, 1952

ORDER
19

INTERNATIONAL COURT OF JUSTICE

YEAR 1952

March 7th, 1952

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

having regard to the Application, dated December roth, 1951,
and filed in the Registry of the Court on December 17th, by which
the Government of the Principality of Liechtenstein instituted
proceedings in the Nottebohm case against the Republic of Guate-
mala,

having regard to the Order of January 26th, 1952, fixing the
time-limits for the presentatior. of the Memorial and of the Counter-
Memorial in that case, and reserving the rest of the procedure for
further decision ;

Whereas, by letter dated February 28th, 1952, received by the
Registry on March 3rd, 1952, the Agent of the Liechtenstein Govern-
ment has requested that the time-limit for the presentation of the
Memorial be extended by two months ;

Whereas, by telegram of March 4th, 1952, the Minister for
Foreign Affairs of Guatemala, to whom the said request had been
communicated, replied that his Government did not object to
this extension ;

4

1952
March 7th
General List :
No. 18
ORDER OF 7 III 52 (NOTTEBOHM CASE) 20

Fixes as follows the time-limits for the filing by the Parties of
the first two pleadings :

for the Memorial of the Government of Liechtenstein : June 3rd,
1952 ;

for the Counter-Memorial of the Government of Guatemala :
September 15th, 1952 ;

the rest of the procedure remaining reserved for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this seventh day of March, one
thousand nine hundred and fifty-two, in three copies, one of which
will be pleced in the archives of the Court and the others will be
transmitted to the Governments of the Principality of Liechten-
stein and of the Republic of Guatemala, respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar.
